DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I invention (claim 1-11) in the reply filed on 07/01/2021 is acknowledged.  The traversal is on the ground(s) that process of making the catalyst  and the process of using the catalyst made is combination and sub combination, but rather distinct processes.  This is not found persuasive because process of making the catalyst  and the process of using the catalyst  (e.g.  for purifying gaseous or liquid effluents, hydrogenation reactions etc.) is not combination and subcombination as applicant alleged,  but rather distinct processes with serious search burden, which is clearly explained in previous office action as well.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/2021.

Non-Compliant Claim Identifier
The identifier of claim 12-14 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 1 first recites “Process for preparing a catalyst or trapping mass” and “said catalyst is prepared by at least the following steps”,  and the recited “or trapping mass” has no actual process step associated thereof for the process, therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such recited limitation of “Process for preparing  trapping mass”, thus it renders claims indefinites.   Furthermore, claim 1 recites “active phase based on at least one metal from group VIB, VIIB, VIIIB, IB or IIB”, one of ordinary skill in the art is uncertain what “active phase” is active for, such as for absorbing materials or having active catalytic function.   Hence, such limitation “active phase” renders claims indefiniteness.  Additionally,  one of ordinary skill in uncertain what is the metes and bounds of “ active phase based on at least one metal from group 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Johnson (WO01/19514A1). 
Johnson teaches a method of preparing a catalyst support comprising impregnating porous alumina (page 3 lines 14-15, 20-25)  with a melted metal component, to thereby provide a metal-incorporated alumina followed by drying and high temperature calcining to thereby provide a metal aluminate catalyst support (page 1 line 29-page 2 line  3).  Johnson specifically teaches   75.6 g alumina impregnated with about 66.9 g of zinc nitrate hexahydrate (Zn(NO3)2•6H2O) (noted zinc nitrate hexahydrate having a melting temperature of 36.4 °C)  which had been melted in a drying oven at a temperature of about 120° C for about one hour, wherein the impregnation of alumina with the melted zinc nitrate hexahydrate was conducted by adding the melted zinc nitrate hexahydrate dropwise to the gamma alumina rotoform spheres over a 30 minute period with stirring to form a solid mixture; the thus-zinc-incorporated alumina was heated and dried in a drying oven at 120° C overnight or from 1.5 to 20 hours (page 12 lines 1-8); the thus-heated and dried zinc-incorporated alumina was then calcined under temperature of 300 to 1100 °C with constant  purging air  (example 1 Support C-J, table 1). 
Regarding claim 1,  as for the claimed “catalyst or trapping mass comprising an active phase based on at least one metal from group VIB, VIIB, VIIIB, IB or IIB”,  Johnson already teaches a same or substantially the same process of impregnating a porous metal oxide support with a same or substantially the same molten metal salt, same or substantially the same heating and same or substantially the same calcining as that of instantly claimed, therefore,  it would have been obvious for one of ordinary skill in the art to expect that Johnson disclosed same or substantially the same process as that of instant 
Regarding claim 2-7, Johnson already teaches such limitations as discussed above. 
Regarding claim 8,  Johnson further teaches the calcining time can be 6.5 hours (Support C of example 1). 
Regarding claim 9,  Johnson also teaches the alumina support particle size from about 0.5 mm (i.e 500 µm) to about 10 mm (page 3 lines 29-30), wherein such size overlaps with that of instantly claimed thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 10, Johnson teaches porous support comprises a specific surface area of between 5 m2/g  to about 400 m2/g (page 3 lines 15-19).
Regarding claim 11, Johnson teaches pore volume 0.05 mL/g to about 2 mL/g (page 3 lines 20-22),  wherein such pore volume overlaps with that of instantly claimed thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 

Conclusion
for example Berge (US2005/0227866) teaches porous alumina having average particle size of 1 to 500 µm can be used as support ([0054]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUN LI/           Primary Examiner, Art Unit 1796